 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalLongshoremen's and Warehousemen'sUnion Local 8andWaterway Terminals Companyand Inlandboatmen'sUnion of the Pacific,Colum-bia River Division.Cases 36-CD-64 and 36-CD-64-2August27, 1970DECISION AND ORDER QUASHING NOTICEOF HEARINGThis is a proceeding under Section 10(k) of theNational Labor Relations Act. as amended, followingcharges filed byWaterway Terminals Company,hereinafterWaterway, and by Inlandboatmen's Unionof the Pacific, Columbia River Division, hereinafterthe IBU, alleging that International Longshoremen'sand Warehousemen's Union Local 8, hereinafter Local8,had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring Waterway to assign the workin dispute to employees represented by Local 8 ratherthan to employees represented by the IBU. A hearingwas held on December 11, 12, 29, 30, and 31, 1969,and January 15 and 19, 1970, before Hearing OfficerDale B. Cubbison. All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, the IBU,Waterway, and Local 8 filed briefs.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record, the Board makes the follow-ing findings:1.THEBUSINESSOF THE EMPLOYERThe parties stipulated,and we find,thatWaterwayis an Employer engaged in interstate commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDWe find,as agreedby theparties, that Local 8 andthe IBU are labor organizations within the meaningof Section2(5) of the Act.III.THEALLEGED DISPUTEA. The FactsThe work which gave rise to this proceeding involvesthe loading and unloading of railcar freight at twoofWaterway's terminals in Portland, Oregon-the3838N.W. Front Street terminal, and also, to aminor degree, the Comumbia Basin terminal.The facts leading up to the present dispute areas follows:Waterway, a wholly owned subsidiary of CrownZellerbach Corporation, is a freight interchanger, load-ing and unloading freight at its terminals upon therequest of shippers and receivers. The bulk of thefreight is brought to the terminals by barge, andis transferred onto either trucks or railcars.Mostof the freight comes from pulp and paper mills ownedby Crown Zellerbach. Although Waterway operatesseveral freight terminals in the Pacific Northwest,the work in dispute centers only on the two above-mentioned terminals.Prior to the middle of 1968, Waterway subcontract-ed most of the work performed at its various terminals,exclusive of truck freight which was usually handledby the truckdrivers, to two companies-WesternTransportation Company, also a subsidiary of CrownZellerbach,and InterstateCarloadingCompany.Western, whose employees were represented by theIBU, loaded and unloaded both barge and railcarfreight atmost of the Waterway terminals. Withrespect to the 3838 N.W. Front Street and the Colum-bia Basin terminals, however, Western handled onlybarge freight.' The railcar operations at those twoterminals were performed by Interstate whose employ-ees were represented by Local 8, and under a unionshop contract were members of Local 8.In 1968,Waterway became Western's successor.Shortly thereafter,Waterway and the IBU negotiatedanew collective-bargaining agreementwhich, inaccordance with a similar provision in the old IBU-Western contract, provided,inter alia,that employeesrepresented by the IBU would load and unload rail-road cars as well as barges. In accordance with thislanguage, and with the past practice, the Waterwayemployees represented by the IBU continued to handleboth kinds of freight at the terminals not hereinvolved-work which they had theretofore performedas Western employees.'As was the case throughout its operations, the Western employeesat the terminals also occasionally handled truck freight185 NLRB No. 35 INTL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION LOC 8With respect to the 3838 N.W. Front Streetterminal,' however,Waterway took over only thebarge operations, constituting the work previouslyperformed by Western, and hired the former Westernemployees to do the work. These employeescontinued to transport the barge freight to an area,marked off by white lines, immediately adjacent towhere the railroad cars were to be loaded There, theapproximately 60 Interstate employees continued topick up the freight and carry it to the railcars. Theunloading of the cars entailed a reverse process. TheInterstate employees also cleaned out the cars, storedthe freight so that the loads were evenly balanced,and sealed the cars.The operations continued in this fashion until thefall of 1969.' Then, in response to Interstate's requestfor a rate increase,Waterway decided to performthe previously subcontracted railcar work with itsown employees. Accordingly, it notified Interstatethat it was terminating the subcontract on October31.Prior to the subcontract's termination, Local 8,in a letter to Waterway on October 22, in effectasked that Interstate's employees continue in theirjobs and that its collective-bargaining agreement withInterstate covering these employees remain in effect.It also offered to bargain, and requested that Waterwayschedule a meeting for that purpose. By letter tothe IBU dated October 23, however, Waterway agreedto the IBU's claim to this new railcar work whichInterstate employees had been doing. A few dayslater,Waterway informed Local 8 that it (Waterway)would be guilty of an unfair labor practice if itnegotiated with any other union than the IBU. Water-way ignored the request to continue the Interstateemployees in their jobs.Waterway, on November 1, took over the railcarfunctionspreviouslyperformed by the Inemployees. ButWaterway did not hire any of theInterstate employees then performing the work. Rath-er, it added the railcar duties to the tasks of itsterminal workers, who had previously performed onlythe barge segment of the freight loading and unloading.AlthoughWaterway also had to hire a substantialnumber of new employees to assist in performingthese newly expanded duties, there is no evidenceto warrant a finding that, but for one or two excep-tions, it made any job offers to the former Interstateemployees.Local 8 thereupon picketed Waterway with signsreading "Waterways [sic] Unfair to Longshoremen-'Itappears that the ColumbiaBasin terminalhandles only surpluswork which cannot be performed at the 3838 NW Front Street terminal,and accordingly, does not have a regular employee complement Asthe controversy primarily centers on the main terminal at 3838 NWFront street, it is the operations of this terminal which are describedherein'All dates hereinafter refer to 1969187ILWU Local 8." Thepicketing continued untilenjoinedby theUnited States District Court for theDistrict of Oregon,pursuant to the Regional Director'spetition under Section10(1) of the Act.B.The Contentionsof thePartiesLocal 8 contends in effect that the objects of itspicketing were to preserve or regain the work theInterstate employees had been doing until replacedbyWaterway employees on November 1, and tocontinue to represent them.Local 8 further contendsthat this does not establish an unlawful work assign-ment dispute violative of Section 8(b)(4)(D).Waterway and the IBU both assert that a jurisdic-tionaldispute exists,and ask that the employeesrepresentedby theIBU be awarded the work.C. The Applicability of the ActBefore the Board may proceed to a determinationof dispute under Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.We arenot satisfied that any such violation has occurredin this case.Here, the evidence is insufficient to establish atraditional jurisdictional dispute between two groupsof employees. The employees represented by Local8were terminated during the term of an existingcollective-bargaining agreement as a result of Water-way's reorganization. The evidence bearing upon Local8's objectives is limited to its letter of October 22,1969, in which it merely demanded continued employ-ment of those presently working and that the collec-tive-bargaining agreement applicable to them be givenforce and effect. No other demands were made andnone can be implied.The dispute is thus like that which was beforeus in the 1960 case ofFranklin Broadcasting Company,126 NLRB 1212. In that case the employer createda dispute with a union by terminating a group ofemployees, whom the union represented, and assigningtheir duties to another group of employees. We heldthat picketing by the union, in order to "obtainreemployment" of the first group of employees andget a collective-bargaining contract for them, involved"objectives which the Congress, in enacting Section8(b)(4)(D), did not intent to proscribe" (at p. 1215).°'It is significant that the dispute inFranklin Broadcastingwas notlimited to a demand for reinstatement of terminated employees, butalso included "the Employer's refusal to accede to the demandof Local 292 that it sign a new contract" This latter aspect of thedisputewas deemed insufficient to bring the controversy within theambit of Sec 8(b)(4)(D), Thus, in the instant case, Local 8's demandthatWaterway honor the remaining term of its existing collective-bargain-ing agreement could hardly furnish a basis for distinguishingFranklinBroadcasting 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe amplified this principle inSafeway Stores, Incorpo-rated,134 NLRB 1320, which issued after SupremeCourt's authoritative statutory interpretation of Sec-tion 10(k) inN.L.R.B. v. Radio & Television BroadcastEngineers Union Local 1212 International Brotherhoodof ElectricalWorkers, AFL-CIO (Columbia Broadcast-ing System),364 U.S. 573. InSafeway Stores,wenoted that although the dispute "might be deemedto to fall within theliteralterms of the Section8(b)(4)(D) proscription" (at p. 1322), that proscriptionwas not designed to authorize the Board to arbitratedisputes between an employer and a union, particular-lywith regard to the union's "attempt to retrievethe jobs" of employees whom the employer choseto supplant by reallocating their work to others.'Our decision inLawrence Erie,158NLRB 1687,relied on by our dissenting colleagues, is clearly distin-guishable.As heretofore indicated, theUnion'sdemands in the instant case merely sought employ-ment of the dislocated workers and continued applica-tion of the bargaining agreement covering them. Therewas no claim that IBU's members be replaced byemployees other than those who were terminated.InLawrence Erie,on the other hand, at least oneof the objectives of the striking union was to requirethe Employer to accede to the union's jurisdictionalclaim by assigning the disputed work to applicantsfurn ished from the union's hiring hall. This pursuitof union interests, which was unrelated to the jobrights of dislocated employees, is hardly consistentwith an effort to preserve the employment of dischar-gees and clearly distinguishes that case fromFranklinBroadcasting, Safeway,and the instant case.On the basis of the foregoing, we find that Local8's picketing of Waterway was solely for the objectof preserving the carloading work for the employees'We are not persuaded by the attempt of the dissent to distinguishFranklinBroadcastingandSafewayon grounds that those cases didnot involve two groups competing for the disputed work Under settledpolicy this difference could hardly prove material to the existence ornonexistence of a traditional jurisdictional controversy For the applicabili-ty of Sec 10(k) is not dependent upon "the existence of a disputebetween two or more groups of employees actively competing for thework assignment"Local 1291, International Londshoremen'c Association(Pocahontas Steamship Company),152 NLRB 676, 679 In answer tothe narrow construction placed uponPocahontas bythe dissent, wenote that we are unaware of precedent or policy considerations thatwould require an active claim by the beneficiaries of a work assignmentbefore an employer may invoke Sec 8(b)(4)(D) to remedy the pressuresapplied by a labor organization seeking to disrupt such an assignmentFurthermore, from a reading ofFranklin BroadcastingandSafeway,itdoes not appear that those to whom the work in those cases wasassigned did not actively claim it, nor does it appear that they receivedextra compensation for its performance in any event, as here, the questionunder consideration was whether the conduct of the picketing unionfellwithin the objective Congress intended to bar through enactmentof Sec 8(b)(4)(D) Upon analysis of the legislative history, it was concludedin those cases, that, as the evidence merely showed that the picketingunions were solely concerned with demands for restoration of the jobrights of terminated employees, their conduct was not of the type Congresssought to regulate through Sec 8(b)(4)(D)who had been doing it and who had selected Local8 to represent them,' and that such a dispute isnot the type of controversy Congress intended theBoard to resolve pursuant to Section 8(b)(4)(D) andSection 10(k) of the Act.' Accordingly, we shall quashthe notice of hearing.ORDERIt is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.CHAIRMAN MILLER AND MEMBER MCCULLOCH, dis-senting:We disagree with our colleagues' conclusion thatthe facts herein do not present a jurisdictional disputecognizable under Section 10(k) of the Act.The facts show that Waterway terminated the Inter-state subcontract with the intention of reorganizingthe two terminal operations in question, for economicand not discriminatory reasons. Essentially,Water-way's operations at its various terminals consistedof transferring freight between barges and railcars.At most of the terminals, the work was all doneby its own employees, who were represented by theIBU. At the Front Street terminal (and the occasionaloverflow work assigned to the Columbia Basin termi-nal), however, the work had been subdivided betweentwo separate groups of employees. One group,employed by Waterway and represented by the IBU,had transferred the freight only between the bargesand an intermediate point; while the second group,employed by Interstate and represented by Local 8,had completed the transfer between the intermediatepoint and the railcars. It was this arbitrary subdivisionof the work which Waterway proposed to eliminateby having a single group of employees perform itallat the two terminals in question, as was beingdone at its other terminals.It is in this context that Local 8, by its letterdated October 22, expressed its assumption that itsmembers at Interstate "will continue to work in theirpresent jobs, and that our collective-bargaining agree-ment will remain in full force and effect." But, asnoted above,Waterway had decided for economicreasons to reorganize its operations and to abolishthe jobs formerly performed by the Interstate employ-ees and to merge their functions with that of itsown employees, represented by the IBU. Accordingly,'We note that we are not called upon in this proceeding to considerwhether the picketing may have had a recognitional objective proscribedby Sec 8(b) (7) As a consequence, the result we reach should notimply thatWaterway had no remedy under that section of the ActWe further note that our present holding does not turn on whetherWaterway's reorganization violated Sec 8(a)(1), (3), or (5)'While Member Fanning agrees that theLawrence Eriecase is distin-guishable, he would, in any event, reach the same result in view ofhis dissenting opinion in that case INTL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION LOC 8Waterway advised Local 8, by letter dated October28, that it planned to perform the work Local 8referred to with its own employees, and that it wouldbe guilty of an unfair labor practice if it grantedrecognition to any other union than the IBU. Onreceiving this letter, Local 8 showed no further concernover the former Interstate employees, for it madeno application to Waterway on their behalf for anyvacancies that might arise under the new plan. Instead,it immediately began picketing Waterway's terminalwith signs reading "Waterways [sic] unfair to Long-shoremen-ILWU Local 8." A few days later, it filedunfair labor practice charges alleging violations ofSection 8(a)(1), (2), (3), and (5).8The forgoing established that Local 8's picketingwas not merely directed against Waterway's purportedrefusal to retain the Interstate employees in theirformer jobs. Rather, the picketing also sought contin-ued recognition of Local 8 as the representative ofthe employees performing the work previously doneby Interstate. As evidenced by its charges filed withthe Board, of which we take administrative notice,Local 8 maintained that Waterway, as Interstate'salleged successor, had improperly recognized the IBUand was obligated to continue to deal with it. More-over, the picket signs did not state that the purposeof the picketing was to protest Waterway's allegedrefusal to retain the Interstate employees. The signsmade only the general allegation that Waterway was"unfair,"which by traditional union usage meantthatWaterway refused to recognize Local 8. As tothe assertion that Waterway refused to hire the formerInterstate employees, the record indicates that onlyone Interstate employee unconditionally applied fora job while vacancies still existed, and a job profferwas in fact tendered by Waterway, but was turneddown. In our view these facts show that Local 8was really claiming jurisdiction over the work per-formed by some of Waterway's own employees, tofurther its own interests.In light of the foregoing, it is difficult to see whatbearing the cases relied on bymajority-SafewayStores, supra,andFranklin Broadcasting supra-haveon the instant proceeding. In each of those caseswe found that there was no jurisdictional disputewhere displaced employees picketed in an attemptto regain their jobs and where there was onlyonegroup of employees which claimed the disputed work.The absence of any rival work claims of course distin-guishes those cases from a situation where, as here,one union pickets in an attempt to force a reassignmentof work in the face of a competing claim by, orThe charges were subsequently dismissed by the Regional Directorand no appeal from the dismissal was thereafter filed189on behalf of, another group of employees.'More directly on point than the cases relied uponby the majority isLawrence Erie,158 NLRB 1687.Like Waterway,LawrenceErie operated various termi-nals, and took over the operation of an additionalterminalwhere the work was formerly performedby employees of another company; and it hired addi-tional employees to replace them. Like Local 8, theunion representing the former employees then picketedthe terminal as "unfair," to get the replaced employeeshired and also to getLawrence Erieto hire all newemployees through its hiring hall. Based on the forego-ing, a Board majority found that the purposes ofthe picketing went beyond the "mere protest" ofwhat the Respondent union believed to be discrimina-tory hiring practices, and showed that at least oneof that union's objects was to forceLawrence Erieto replace its own employees with employees whowere members of and were represented by it.Here, as noted above, the picketing went beyondthe "mere protest" of what Local 8 believed to bediscriminatory practices against the former Interstateemployees, and sought a reassignment of the carloading work to them in order to entitle Local 8to continued recognition as the collective-bargainingrepresentative of the employees who would then per-Likewise distinguishable isPocahontas Steamship, supra,relied onby the majority for the proposition that the applicability of Sec 10(c)isnot dependent upon "the existence of a dispute between twoor more groups of employees actively competing for the workassignment "There, the International Longshoremen's Association (ILA) picketed inan attempt to seek the reassignment of work which had been assignedby the employer to employees represented by the National MaritimeUnion (NMU) Subsequent to the announcement of the picketing, theNMU disclaimed any interest in the work in question In consideringthe efficacy of the NMU's disclaimer, the Board noted that the employeesrepresented by the NMU would continue to receive their monthly salary,irrespective of whether they performed the work in question it concluded,therefore, that inasmuch as payment would be required for two groupsof employees while only one did the work, that the NMU's purporteddisclaimer imposed no hardship and involved no sacrifice or giving up"by the employees the NMU represented Accordingly, the Board heldthat the disclaimer was ineffective and that a jurisdictional dispute existedHere, of course, there is no allegation that either of the two unionsor the employees they represented had disclaimed interest in the carloading work In findingPocahontasto be distinguishable from the instantcase,we are not, as the majority implies, stating that a jurisdictionaldispute exists only if there are two or more competing employee groupsactivelycompeting for the work in question For, we are fully cognizantthat under certain circumstances such as those inPocahontas,that theBoard has found jurisdictional disputes even though only one of theemployee groups hadactivelyclaimed the disputed work in such cases,however, our holdings were based on the fact that the purported disclaimersmade by the other employee groups were ineffective, and that, therefore,the employers therein were not presented with rival claims InSafewayandFranklin Broadcasting,on the other hand, there was no questionregarding the efficacy of the disclaimers made by the respective employeegroups and it was on this basis alone that we concluded that the employersthereinwere not faced with rival claims over the work in questioncognizable under Sec 10(k) The majority's claim that our holdingsin those two cases was based on the abstract right of displaced employeesto picket in an attempt to regain their jobs, regardless of whether anemployer is faced with a competing claim by another employee group,obviouslyignores thiscrucial factor 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDform that work. It is difficult to see, therefore, howthe facts herein can in any meaningful way be distin-guished from those inLawrence Erie.Moreover, even if one were to assume that thesituation herein is not precisely the same as inLaw-renceErie,the fact remains thatWaterway, theemployer in the instant case, was presented withdual claims over the disputed work and, after assigningthe work to employees represented by the IBU, waspicketed by Local 8 in an attempt to seek a reassign-ment of the work to the employees who were membersof and were represented by Local 8. In our viewthis is a typical situation that Congress contemplatedwhen it directed the Board to decide which of theconflicting claims was meritorious.Accordingly, we would find a jurisdictional dispute,and would determine the merits of the dispute.